EXHIBIT 10.24

Amended and Restated Amendment to Equity Plans

Background

WHEREAS, IntriCon Corporation (the “Company”) has adopted an Amended and
Restated Non-Employee Directors Stock Option Plan (the “Directors Plan”), a 2001
Stock Option Plan, as amended (the “2001 Plan”) and a 2006 Equity Incentive
Plan, as amended (the “2006 Plan” and, collectively with the Director Plan and
the 2001 Plan, the “Plans”); and

WHEREAS, upon recommendation of the Compensation Committee which administers the
Plans, the Board of Directors has determined to amend the Plans to permit the
cashless exercise of stock options granted under the Plans; and

WHERAS, under applicable Internal Revenue Service regulations and applicable
rules and interpretations of the Nasdaq Stock Market, the amendments proposed
below do not require shareholders approval and are permitted to be adopted by
the Board; and

WHEREAS, the Company previously entered into an Amendment to Equity Plans on
February 11, 2014 and now desires to amend and restate such Amendment on the
terms set forth herein to provide that any fractional shares resulting from a
cashless exercise shall be cancelled.

NOW, THRERFORE, intending to be legally bound hereby, the Plans are hereby
amended as follows:

1.Amendment to Directors Plan

1.1.All references in the Directors Plan to “Selas Corporation of America” or
“Selas” shall be amended to refer to “IntriCon Corporation” and “Company,”
respectively.

1.2.The Directors Plan is amended by adding a new Section 6(k) following Section
6(j) as follows:

“(k) Cashless Exercise. In addition to the methods of payment of the option
exercise price set forth in Section 6(d), the option exercise price may be
payable by a “cashless exercise,” without the payment of cash, pursuant to which
upon exercise and surrender of the Option by the Non-Employee Director pursuant
to this Section, the Company will issue to the Non-Employee Director a number of
Shares calculated as follows:

X= Y(A-B)
           A



Where

X = The number of Shares to be issued to the Non-Employee Director.



1

 

 

Y = The number of Shares purchasable under the Option or, if only a portion of
the Option is being exercised, the number of Shares for which the Option is
being exercised.

A = The Fair Market Value (as defined below) of one (1) Share on the date that
the Option is exercised.

B = The exercise price of the Option for one (1) Share.

In the event that the above formula results in a fractional Share, such
fractional Share shall be cancelled without compensation.

This cashless exercise payment method shall be available for all Options
previously issued under the Plan, regardless of whether the form of Option
Agreement contains such a provision.

Because the Shares are traded on the Nasdaq Stock Market and not the American
Stock Exchange, pursuant to Section 6(b) of the Plan, the Committee has
determined that for the purposes of a cashless exercise of an Option pursuant to
this Section 6(k), the “Fair Market Value” of a Share shall equal the closing
price of one (1) Share as reported on the Nasdaq Stock Market on the date that
the Option is exercised.

Pursuant to Section 4 of the Plan, the Shares represented by any Option which
are not issued as a result of the use of the cashless exercise payment method
shall become available for the grant of Options under the Plan as fully as if
such Shares had never been subject to an Option.

For the avoidance of doubt, the “cashless exercise” method can be used only if
the Fair Market Value exceeds the exercise price of the Option.”

2.Amendment to 2001 Plan

3.1.All references in the 2001 Plan to “Selas Corporation of America” shall be
amended to refer to “IntriCon Corporation.”

3.2.The 2001 Plan is amended by adding a new Section 7(n) following Section 7(m)
as follows:

“(n) Cashless Exercise. In addition to the methods of payment of the Option
exercise price set forth in Section 7(d), the Option exercise price may be
payable by a “cashless exercise,” without the payment of cash, pursuant to which
upon exercise and surrender of the Option by the Optionee pursuant to this
Section, the Company will issue to the Optionee a number of shares of Common
Stock calculated as follows:

X= Y(A-B)
           A



2

 



Where

X = The number of shares of Common Stock to be issued to the Optionee.

Y = The number of shares of Common Stock purchasable under the Option or, if
only a portion of the Option is being exercised, the number of shares of Common
Stock for which the Option is being exercised.

A = The Fair Market Value (as defined below) of one (1) share of Common Stock on
the date that the Option is exercised.

B = The exercise price of the Option for one (1) share of Common Stock.

In the event that the above formula results in a fractional share, such
fractional share shall be cancelled without compensation.

This cashless exercise payment method shall be available for all Options
previously issued under the Plan, regardless of whether the form of Option
Agreement contains such a provision.

Anything in this Section to the contrary notwithstanding in the case of a
cashless exercise by an Optionee that is subject to tax withholding by the
Company, a cashless exercise shall not be recognized unless and until the
Optionee has made arrangements acceptable to the Company to pay such
withholding.

Because the shares of Common Stock are traded on the Nasdaq Stock Market and not
the American Stock Exchange, pursuant to Section 1(a)(8)(B) of the Plan, the
Committee has determined that for the purposes of a cashless exercise of an
Option pursuant to this Section 7(n), the “Fair Market Value” of a share of
Common Stock shall equal the closing price of one (1) share of Common Stock as
reported on the Nasdaq Stock Market on the date that the Option is exercised.

Pursuant to Section 4 of the Plan, the shares of Common Stock represented by any
Option which are not issued as a result of the use of the cashless exercise
payment method shall become available for the grant of Options under the Plan as
fully as if such shares of Common Stock had never been subject to an Option.

For the avoidance of doubt, the “cashless exercise” method can be used only if
the Fair Market Value exceeds the exercise price of the Option.”

3.Amendment to 2006 Plan

3.1.The 2006 Plan is amended by adding a new Section 5.1(h) following Section
5.1(g) as follows:

“(h) Cashless Exercise. In addition to the methods of payment of the Option
exercise price set forth in Section 5.1(e), the Option exercise price may be
payable by a “cashless exercise,” without the payment of cash, pursuant to which
upon exercise and surrender of the Option by the Participant pursuant to this
Section, the Company will issue to the Participant a number of shares of Common
Stock calculated as follows:





X= Y(A-B)
           A





3

 

Where

X = The number of shares of Common Stock to be issued to the Participant.

Y = The number of shares of Common Stock purchasable under the Option or, if
only a portion of the Option is being exercised, the number of shares of Common
Stock for which the Option is being exercised Common Stock.

A = The Fair Market Value of one (1) share of Common Stock on the date that the
Option is exercised.

B = The exercise price of the Option for one (1) share of Common Stock.

In the event that the above formula results in a fractional share, such
fractional share shall be cancelled without compensation.

This cashless exercise payment method shall be available for all Options
previously or subsequently issued under the Plan, regardless of whether the form
of Option Award contains such a provision except to the extent that form of
Option Award expressly prohibits the cashless exercise payment method.

Anything in this Section to the contrary notwithstanding in the case of a
cashless exercise by an Participant that is subject to tax withholding by the
Company, a cashless exercise shall not be recognized unless and until the
Participant has made arrangements acceptable to the Company to pay such
withholding.

Pursuant to Section 2.4 of the Plan, the shares of Common Stock represented by
any Option which are not issued as a result of the use of the cashless exercise
payment method shall become available for the grant of Options under the Plan as
fully as if such shares of Common Stock had never been subject to an Option.

For the avoidance of doubt, the “cashless exercise” method can be used only if
the Fair Market Value exceeds the exercise price of the Option.”

[balance of page intentionally left blank]


4

 



4.Except as set forth herein, the Plans shall remain in full force and effect in
accordance with their respective terms.

Executed as of March 11, 2014.

INTRICON CORPORATION



  By:   /s/ Scott Longval   Scott Longval,
Chief Financial Officer


 

 

 

 

 

5



